[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                         FILED
                              ________________________              U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         February 9, 2006
                                    No. 03-16552                        THOMAS K. KAHN
                              ________________________                      CLERK

                         D. C. Docket No. 02-80051-CR-DTKH

UNITED STATES OF AMERICA,


                                                                         Plaintiff-Appellee,

                                           versus

HERMAN A. TUREAUD,

                                                                      Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                    (February 9, 2006)

Before BARKETT and WILSON, Circuit Judges, and CONWAY *, District Judge.

PER CURIAM:


       *
         Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.
       Herman A. Tureaud appeals his convictions on four counts of money

laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i), and one count of making a

false statement to law enforcement officials, in violation of 18 U.S.C. § 1001(a)(2).

He also appeals his total term of imprisonment of 78 months to be followed by

three years of supervised release.1

       Tureaud was a West Palm Beach police officer who supplemented his

income by building homes and coordinating the building of homes on property he

owned. His convictions resulted from selling real estate lots to Jerry Hampton, a

known drug dealer, and participating with Hampton and his wife in the

construction of homes on these lots.

       He argues on appeal that: (1) there was insufficient evidence to support his

convictions; (2) the district court erred by admitting various newspaper articles and

the testimony of other police officers in evidence to show that Jerry Hampton was

known to be engaged in unlawful activity; (3) the district court erroneously

charged the jury on deliberate ignorance because there was no evidence to support

that charge; and (4) the district court erred in applying enhancements to his

sentence in light of Blakely v. Washington, 542 U.S. 296 (2004), and United States



       1
         Tureaud was sentenced to concurrent terms of 78 months of imprisonment on each of
the four money laundering counts and a concurrent term of 60 months of imprisonment for the
count of making a false statement to law enforcement officials.

                                              2
v. Booker, 543 U.S. 220 (2005). Finding no reversible error, we affirm.

      First, we have examined the record and find the evidence sufficient to

support the jury’s findings that Tureaud knew that the money Hampton used to buy

and improve the properties from Tureaud was from illicit sources and that the

purpose of the transactions between Hampton and Tureaud was to disguise the

illicit source of the funds. Evidence was presented that Tureaud knew that

Hampton had been engaged in illicit narcotics trafficking. There was additional

evidence that Tureaud received cash in several payments totaling approximately

$90,000 during meetings that could be characterized as secretive and intended to

hide the nature of the transactions. Finally, the testimony of Jerry Hampton as well

as Tureaud’s statements in recorded telephone calls and in conversations with

fellow officers provided ample support for the inference that Tureaud knew about

Hampton’s illicit activities and that Hampton was laundering the proceeds from

those activities by investing in Tureaud’s properties.

      We likewise find sufficient evidence to support Tureaud’s conviction for

making false material statements during his March 20, 2002 interview with a law

enforcement agent. To establish a conviction for making a false statement to law

enforcement officials, the government must prove five elements: (1) a statement,

(2) falsity, (3) materiality, (4) specific intent, and (5) agency jurisdiction. United



                                            3
States v. Lawson, 809 F.2d 1514, 1517 (11th Cir. 1987); United States v. Lange,

528 F.2d 1280, 1287 (5th Cir. 1976) (citations omitted).

      The only question raised by Tureaud on appeal is whether the third element

– materiality – was sufficiently proved by the government. At the March 20

interview Tureaud was asked several questions about the number and substance of

the “contacts” he had with the Hamptons and what their plans were for several

properties. Tureaud claims that the answers he gave were not material because the

government agent “already completed the investigation and simply was asking

Officer Tureaud questions that she already knew the answers to.” He further

claims that the answers could not have been material and could not have affected

the investigation because the agent had already testified before a grand jury

concerning her investigation before she met with Tureaud.

      The government responds that Tureaud’s statements “had the potential to

impede or influence the investigation,” and we agree. “[A] material fact is one that

has a natural tendency to influence or be capable of influencing the government

agency or department in question. . . . The test of materiality is met so long as the

false statements or documents were capable of influencing the government

function even if the government was not actually influenced.” Lawson, 809 F.2d at

1520 (citations omitted). Thus, whether the agent was actually influenced by



                                           4
Tureaud’s statements is immaterial. Tureaud’s statements were “capable” of

influencing the enforcement agent because some of the statements contained

information concerning properties that were still under investigation and had the

potential to steer the agent away from further investigation regarding those

properties.

       Finally, under the facts of this case, the district court did not err in

instructing the jury on deliberate ignorance as the evidence presented supported a

theory of either deliberate ignorance or actual knowledge.2 Accordingly, having

reviewed this record, there is no basis to reverse Tureaud’s convictions.

       With reference to his sentence, Tureaud argues that he is entitled to re-

sentencing based on both constitutional and statutory errors. Tureaud claims that

the district court committed three constitutional errors. First, he claims the district

court improperly determined the specific value of the laundered funds. The district

court set the base offense level for laundering of monetary instruments at 8

pursuant to U.S.S.G. § 2S1.1(a)(2). Finding that Tureaud’s conviction involved

funds of $120,000, the district court added 8 to the base offense level pursuant to




       2
          We also find no reversible error in the admission of evidence of Hampton’s reputation
for narcotics trafficking and the newspaper article about Hampton’s illicit activity. Even if the
district court erred, any error was harmless in light of the fact that other evidence was presented
that indicated that Tureaud knew of Hampton’s drug dealing history.

                                                 5
U.S.S.G. § 2B1.1(b)(1)(E).3 Second, Tureaud claims that the district court

improperly increased his sentence by 6 levels pursuant to U.S.S.G. § 2S1.1(b)(1),

which allows an increase if the “defendant knew or believed that any of the

laundered funds were the proceeds of, or were intended to promote (i) an offense

involving . . . a controlled substance or a listed chemical.” Third, Tureaud claims

the district court improperly increased his base level offense by 2 levels for

obstructing or impeding the administration of justice because the jury did not prove

this fact.

       Tureaud cites Booker and refers to Blakely for the first time on appeal. He

concedes that he did not object to the enhancements on constitutional grounds in

the district court. Thus, our review is only for plain error. United States v.

Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005); United States v. Shelton, 400

F.3d 1325, 1328-29 (11th Cir. 2005). “An appellate court may not correct an error

the defendant failed to raise in the district court unless there is: ‘(1) error, (2) that is

plain, and (3) that affects substantial rights.’” Shelton, 400 F.3d at 1328-29

(citations omitted). “If all three conditions are met, an appellate court may then

exercise its discretion to notice a forfeited error, but only if (4) the error seriously

affects the fairness, integrity, or public reputation of judicial proceedings.” Id. at



       3
           Section 2B1.1(b)(1)(E) applies to more than $70,000 and up to $120,000.

                                                6
1329 (internal quotation marks and citation omitted).

      We find no reversible error as to Tureaud’s first claim that the district court

improperly enhanced his sentence based on an amount of laundered money not

determined by a jury. Tureaud conceded at sentencing that $90,000 had been

laundered. The guidelines do not differentiate between $90,000 and $120,000.

Thus, even if there had been any error in computing this sum it would not have

“seriously affect[ed] the fairness, integrity, or public reputation of judicial

proceedings.” Based on this record, we similarly find that the district court did not

commit plain error by enhancing Tureaud’s sentence for knowingly laundering

drug proceeds and obstructing justice.

      Finally, Tureaud makes a statutory error argument pursuant to Booker,

claiming the district court improperly applied the sentencing guidelines as

mandatory. We review this claim only for plain error. Rodriguez, 398 F.3d at

1298; Shelton, 400 F.3d at 1328-29. In this case, the district court’s imposition of

sentence pursuant to a pre-Booker mandatory application of the Sentencing

Guidelines did not constitute plain error. Nothing in the record indicates that the

district court would have imposed a sentence below the guidelines range if it had

operated under an advisory guidelines system. To the contrary, the district court

expressly stated that it considered the sentence imposed “completely appropriate.”



                                            7
Tureaud cannot meet his burden to establish that his sentencing under a mandatory

guidelines scheme affected his substantial rights.

      AFFIRMED.




                                          8